DETAILED ACTION
Response to Arguments
Applicant's arguments filed 13 April 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Ludlow fails to disclose the applicant’s invention as amended the examiner respectfully disagrees.  The examiner provides a detail explanation of why the claims do not overcome the prior art of record below.  
Claim Rejections - 35 USC § 112
Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the first fastener chassis" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 11-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludlow (US 2017/0314890).
Regarding claim 1, Ludlow discloses A firearm assembly comprising a barrel 36, receiver 38 and stock 10 (very clearly seen in Fig. 1), wherein the assembly comprises a first fastener 74 operable to fix a first section of the receiver in place relative to the stock so as to locate the first section of the receiver relative to the stock and so as to align the receiver with the stock (Fig. 6), wherein the assembly further comprises a second fastener 76 operable to fix a second section of the receiver in place relative to the stock (very clearly seen in Fig. 6), the second fastener having a receiver adapter (threaded portion which engages screw 76) which is operable to connect to the second section of the receiver(is integral with receiver and can be reasonably and broadly construed as operable to connect to the second section of the receiver) and wherein the second fastener is operable to allow adjustment in the position of said receiver adapter to allow the second section of the receiver to be fixed (applicant should note that the screw is adjustable, and depending on how tight it is connected adjusts the position of the receiver adapter) in a location which the second section of the receiver assumes when the first section is fixed by the first fastener to align the receiver with the stock  (Fig. 6). 
Regarding claim 17, Ludlow discloses a method of assembly of a rifle, the method comprising the steps of: locating a forward section of a receiver 38 in a stock 10 (12 being the forend of the stock) and orienting the forward part of the receiver with respect to the stock (Fig. 6 clearly shows a forward part pf the receiver oriented with respect to the stock); and fastening a (Fig. 6 cleary shows rear end of receiver 52 which is fastened in a location to the stock which is fixed), wherein the location of the rear part of the receiver is that assumed by the receiver without strain when the forward section of the receiver is located in the stock and oriented with respect to the stock (Clealry seen in Fig. 6).
Regarding claim 21,  Ludlow discloses a firearm receiver 38 operable (intended use) to mount a barrel that is fixed to the receiver to a stock (very clearly seen in Fig. 6), wherein the receiver comprises a first fastener 74 operable to fix a first section of the receiver in place relative to the stock so as to locate the first section of the receiver relative to the stock and so as to align the receiver with the stock (very clearly seen in Fig. 6), wherein the assembly further comprises a second fastener 76 operable (intended use) to fix a second section of the receiver in a location relative to the stock and wherein the second fastener is adjustable (all screws are adjustable) to fix the second section of the receiver in a location which the second section assumes when the first section is fixed by the first fastener, and wherein the first-fastener chassis (threaded portion receiving screw 74) is integrated with the receiver (Fig. 6).
Regarding claim 2, Ludlow further discloses a recoil lug 50 wherein the first fastener is operable to brace the recoil lug of the rifle assembly so as to transfer recoil to the stock (Fig. 1 and 6).
Regarding claim 3, Ludlow further discloses wherein the firsts fastener is operable to clamp to the recoil lug (Fig. 4 and 6).  Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and 
Regarding claims 4 and 5, Ludlow further discloses wherein the first fastener comprises a first-fastener chassis defining one of more receiver-fastening bores formed therein to receive bolts to locate the first section of the receiver and align the receiver (clearly seen in Fig. 4 and 6; bores receiving set screws 30, 32, also bore 108).
Regarding claim 6, Ludlow further discloses wherein the first fastener chassis comprises a bore operable to receive a rod having a cross-section shaped so as to be capable of providing alignment for the receiver with the stock.
Applicant should note that the limitation operable to receive a rod, does not limit the claim to a rod, just a bore that is capable of receiving a rod.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The bores of Ludlow receive bolts/set screws, that can be reasonably and broadly construed as rods which do provide alignment for the receiver with the stock.  
Regarding claim 9, Ludlow further discloses a stock defines one or more stock bores to receive and locate the one or more bolt assemblies received in the receiver bores (clearly seen in Fig. 6).
Regarding claim 11, Ludlow further discloses wherein the second fastener comprises a receiver-fastening bore 118 operable to receive a bolt assembly with some tolerance to allow 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 12, Ludlow further discloses wherein second fastener (see above annotated Fig. 6) comprises a second-fastener chassis defining one or more receiver-fastening bore(s) 118 wherein the location and alignment of a receiver-fastening bore in the second receiver-fastener chassis is adjustable relative to the receiver. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant should note that the second fastener of Ludlow is capable of being adjusted and therefore adjustable, as is everything defined by the second fastener.  
Regarding claim 13, Ludlow further discloses wherein the second fastener comprises a receiver connection 76 which is adjustable relative to the second receiver chassis to allow the second receiver chassis to be located relative to the stock and allow the receiver connection to be located relative to the receiver (Fig. 6, screw 76 is adjustable with threads 116 of aperture 54).
Regarding claim 14, Ludlow further discloses wherein the second fastener may be operable to lock after adjustment to fix the second section of the receiver relative to the stock. 
Regarding claim 15, Ludlow further discloses wherein the receiver connection of the second fastener is adjustable rotationally about a longitudinal axis of the receiver (Fig. 6; bolt 76 is the same as the receiver connection bolt 14 of the applicants invention).
Regarding claim 16, Ludlow further discloses wherein the second fastener is adjustable longitudinally with respect to the receiver.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicant should note that the second fastener of Ludlow is capable of being adjusted and therefore adjustable.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludlow in view of Bero (US2015/0059221). 
Regarding claim 10, Ludlow does not disclose wherein the one or more receiver bores and/or one or more stock bores are arranged to receive respective one or more bolt assemblies’ transverse to the receiver.
Bero teaches that it is known in the art of receiver to stock connections to have the bolt assemblies and bores arranged transverse to the receiver (clearly seen in Fig. 2 and 3).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ludlow such that the bolt assemblies and bores were rearranged to be transverse to the receiver, in view of Bero, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.’
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641